Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/1/2022 has been entered.

Claim Objections
Claim 21 is objected to because of the following informalities:  
On line 1, replace “images displayed in the second location” with “image displayed in the second location”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-13, and 15-21 are rejected under 35 U.S.C. 103 as being unpatentable over Burns et al. (US PGPUB 20190251884) in view of Kanda et al. (US PGPUB 20200241647).
As per claim 1, Burns discloses a computer-implemented method (Burns, abstract) comprising:
receiving, from a first user, an edit command indicating a selection of an image (Burns, Fig. 4, top, where the user on the right has their own view of the map document that is closer to the user, where all three users are viewing a document on a very large display);
responsive to the edit command, moving the image from a first location to a second location (Burns, [0039], “As illustrated in the example scenario 400 of FIG. 4, at a first time 406, a third user 102 of the user set 102 who also bears a remote 112, requests an interaction with the presentation 110”, and that user gets their own copy of the document closer to them, and “the device 106 may insert, into the presentation 110, an individual view 404 that is manipulated by the third user 102 (who is designated as an interacting user 102 as a result of the interaction). In this example scenario 400, the individual view 404 is inserted as a subview, inset, or “picture-in-picture” view within the group view 110”), 
wherein the second location is closer to the first user than the first location (Burns, Fig. 4, where the user on the right, who is editing the image, gets their own view of it closer to closer to themselves),
wherein the image is displayed on the interface of a second user simultaneously in both the first location and the second location (Burns, Fig. 4, where the two users on the left view the document on the large screen and the user on the right views the document in their own subview, thus they all view the document simultaneously);
receiving, from the first user, one or more edits to the image (Burns, [0073], where it is possible for one user to make document modifications that are applicable to other views); and 
returning the image, including the one or more edits, to the first location upon a completion of the one or more edits (Burns, [0073], “content modifications that are achieved by one user 102 through one view 518 of the view set 516 may be applicable in various ways to the other views 518 of the view set 516 that are utilized by other users 102”).
Burns fails to teach the use of an augmented-reality interface in viewing/editing the documents. However Kanda discloses the use of an augmented-reality interface for editing/viewing 3D objects by multiple users (Kanda, abstract and [0005], where individual designers desire to modify a virtual object/change the design collaboratively; and Fig. 11 and [0087], where changes to a virtual object include changing the shape or color) receiving, from a first user, an edit command indicating a selection of an image from within an augmented reality computing environment (Kanda, [0092], where the user makes a “personalization motion” to personalize/modify the virtual object which maps to an edit command; and [0101]-[0107], where the personalization motion of pulling the virtual object closer to themselves maps to an edit command).
Burns and Kanda are analogous since both of them are dealing with the editing of documents/virtual objects by multiple users in a common environment. Burns provides a way of multiple users viewing a document on a large display, where one can enter a command to edit a document and view a copy of the document closer to them.  Kanda provides a way of enabling users to modify 3D virtual objects in an augmented-reality environment by selecting virtual objects by pulling them closer to themselves, and share their changes by pushing them towards the shared object. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the user of an augmented-reality environment taught by Kanda into the modified invention of Burns such that it will be clearer to the users when a virtual object is a shared object or being modified by a specific user, and providing a simple way of switching between shared virtual object and private virtual object (Kanda, [0005]-[0012]).

As per claim 2, claim 1 is incorporated and Burns discloses wherein the one more edits are displayed, in real-time, on an interface of a second user, as the one or more edits are received from the first user (Burns, Fig. 12 and [00075], “the first interacting user 522 applies a first modification 1202 to the content 514, e.g., the addition of a symbol. A device may promptly propagate 1204 the first modification 1202 to the group view 404 of the first user 102 and the second individual view 404 of the second interacting user 522 to maintain synchrony among the views 518 of the content 514 as so modified. At a third time 1212, the second interacting user 522 applies a second modification 1202 to the content 514, e.g., the addition of another symbol. The device may additionally promptly propagate 1204 the second modification 1202 to the group view 402 of the first user 102 and the first individual view 404 first interacting user 522 to maintain synchrony among the views 518 of the content 514 as so modified“ and [0076], “the device may provide a synchronized interactive content creation experience using a shared display 104 in accordance with the techniques presented herein”).
Burns fails to teach the use of an augmented-reality interface in viewing/editing the documents. However Kanda discloses the use of an augmented-reality interface for editing/viewing 3D objects by multiple users (Kanda, abstract and [0005], where individual designers desire to modify a virtual object/change the design collaboratively; and Fig. 11 and [0087], where changes to a virtual object include changing the shape or color) receiving, from a first user, an edit command indicating a selection of an image from within an augmented reality computing environment (Kanda, [0092], where the user makes a “personalization motion” to personalize/modify the virtual object which maps to an edit command; and [0101]-[0107], where the personalization motion of pulling the virtual object closer to themselves maps to an edit command).
See claim 1 rejection for reason to combine.

As per claim 3, claim 2 is incorporated and Burns discloses wherein the image is displayed on the interface of the second user in the first location (Burns, Fig. 4, where each user gets their own view of the image; and [0076], “the device may provide a synchronized interactive content creation experience using a shared display 104 in accordance with the techniques presented herein”).
Burns fails to teach the use of an augmented-reality interface in viewing/editing the documents. However Kanda discloses the use of an augmented-reality interface for editing/viewing 3D objects by multiple users (Kanda, abstract and [0005], where individual designers desire to modify a virtual object/change the design collaboratively; and Fig. 11 and [0087], where changes to a virtual object include changing the shape or color) receiving, from a first user, an edit command indicating a selection of an image from within an augmented reality computing environment (Kanda, [0092], where the user makes a “personalization motion” to personalize/modify the virtual object which maps to an edit command; and [0101]-[0107], where the personalization motion of pulling the virtual object closer to themselves maps to an edit command).
See claim 1 rejection for reason to combine.

As per claim 4, claim 3 is incorporated and Burns in view of Kanda discloses wherein an indication is displayed on the image in the first location that the image is being edited by the first user (Burns, Fig. 12 and [0076], “.the device may apply a distinctive visual indicator to the respective modifications 1202 (e.g., shading, highlighting or color-coding) to indicate which user 102 of the user set 120 is responsible for the modification 1202”).

As per claim 5, claim 2 is incorporated and Burns discloses wherein the image is displayed on the interface of the second user in the second location (Burns, Fig. 4, top, where user 3 has their own view, closer to them, of the document).
Burns fails to teach the use of an augmented-reality interface in viewing/editing the documents. However Kanda discloses the use of an augmented-reality interface for editing/viewing 3D objects by multiple users (Kanda, abstract and [0005], where individual designers desire to modify a virtual object/change the design collaboratively; and Fig. 11 and [0087], where changes to a virtual object include changing the shape or color) receiving, from a first user, an edit command indicating a selection of an image from within an augmented reality computing environment (Kanda, [0092], where the user makes a “personalization motion” to personalize/modify the virtual object which maps to an edit command; and [0101]-[0107], where the personalization motion of pulling the virtual object closer to themselves maps to an edit command).
See claim 1 rejection for reason to combine.

As per claim 7, claim 2 is incorporated and Burns in view of Kanda discloses receiving from the second user one or more edits to the image, wherein interfaces for both the first user and the second user both display the one or more edits received from the first user and the one or more edits received from the second user (Burns, [0075], “at a first time 1208, a first user 102 is initiating an interaction 524 with content 514 in a group view 402, while a first interacting user 522 and a second interacting user 522 respectively initiate interactions 524 with the content 514 respectively through a first individual view 404 and a second individual view 404”; and Fig. 12 and [0076], “The device may additionally promptly propagate 1204 the second modification 1202 to the group view 402 of the first user 102 and the first individual view 404 first interacting user 522 to maintain synchrony among the views 518 of the content 514 as so modified” and Fig. 13 and [0077], “if the modification 1202 is applied to the group view 402, the device may present an unmodified version of the content 514 in the individual view 404 and a modified version of the content 514 in the group view 402. A variety of further techniques may be applied to enable the users 102 of the user set 120 to present any such  version within a view 518 of the view set 516, and/or to manage the modification 1202 presented by various users 102, such as merging the modifications 1202 into a further modified version of the content 514”).

As per claim 8, claim 7 is incorporated and Burns discloses further comprising:  receiving a request from the second user to edit the image prior to the returning (Burns, Fig. 13 and [0076]-[0079], where two of the three users have their own versions of the document); and
generating a copy of the image (Burns, [0076]-[0079], where the first user is looking at the group view of the document and the two other users each have their own versions); and
displaying the copy of the image in a third location in closer proximity to the second user than the first location (Burns, Fig. 13 and [0076]-[0079], where user 2’s version is displayed closer to them and user 3’s version is displayed closer to them), 
wherein the one or more edits to the image received from the second user are received on the copy of the image (Burns, Fig. 13 and [0077], “if the modification 1202 is applied to the group view 402, the device may present an unmodified version of the content 514 in the individual view 404 and a modified version of the content 514 in the group view 402. A variety of further techniques may be applied to enable the users 102 of the user set 120 to present any such version within a view 518 of the view set 516, and/or to manage the modifications 1202 presented by various users 102, such as merging the modifications 1202 into a further modified version of the content 514”).
Burns fails to teach the use of an augmented-reality interface in viewing/editing the documents. However Kanda discloses the use of an augmented-reality interface for editing/viewing 3D objects by multiple users (Kanda, abstract and [0005], where individual designers desire to modify a virtual object/change the design collaboratively; and Fig. 11 and [0087], where changes to a virtual object include changing the shape or color) receiving, from a first user, an edit command indicating a selection of an image from within an augmented reality computing environment (Kanda, [0092], where the user makes a “personalization motion” to personalize/modify the virtual object which maps to an edit command; and [0101]-[0107], where the personalization motion of pulling the virtual object closer to themselves maps to an edit command).
See claim 1 rejection for reason to combine.

As per claim 9, the limitations of this claim substantially correspond to the limitations of claim 1 (except for the system, which are disclosed by Burns in the abstract and Fig. 4), thus they are rejected on similar grounds.

As per claim 10, claim 9 is incorporated and the limitations of this claim substantially correspond to the limitations of claim 2, thus they are rejected on similar grounds.

As per claim 11, claim10 is incorporated and the limitations of this claim substantially correspond to the limitations of claim 3, thus they are rejected on similar grounds.

As per claim 12, claim 11 is incorporated and the limitations of this claim substantially correspond to the limitations of claim 4, thus they are rejected on similar grounds.

As per claim 13, claim 10 is incorporated and the limitations of this claim substantially correspond to the limitations of claim 5, thus they are rejected on similar grounds.

As per claim 15, claim 10 is incorporated and the limitations of this claim substantially correspond to the limitations of claim 7, thus they are rejected on similar grounds.

As per claim 16, claim 15 is incorporated and the limitations of this claim substantially correspond to the limitations of claim 8, thus they are rejected on similar grounds.

As per claim 17, the limitations of this claim substantially correspond to the limitations of claim 1 (except for the computer-readable medium, which are disclosed by Burns in the abstract, thus they are rejected on similar grounds.

As per claim 18, claim 17 is incorporated and the limitations of this claim substantially correspond to the limitations of claim 2, thus they are rejected on similar grounds.

As per claim 19, claim 18 is incorporated and the limitations of this claim substantially correspond to the limitations of claim 3, thus they are rejected on similar grounds.

As per claim 20, claim 18 is incorporated and the limitations of this claim substantially correspond to the limitations of claim 4, thus they are rejected on similar grounds.

As per claim 21, claim 1 is incorporated and Burns in view of Kanda discloses wherein the images displayed in the second location is closer to the first user than in the image displayed in the first location (Burns, Fig. 4, where the user on the right, who is editing the image, gets their own view of it closer to closer to themselves).

Conclusion
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE M WILLS whose telephone number is (571)272-5583. The examiner can normally be reached on Mondays through Fridays from 9am to 6pm Eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang, can be reached at telephone number 571-272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/DIANE M WILLS/Primary Examiner, Art Unit 2619